Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/30/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no date is provided for the Nobusawa NPL reference.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001], the acronym PCR should be spelled out. 
In paragraph [0004], the acronym FET should be spelled out. 
In paragraph [0005], the acronym EIS should be spelled out.   
In paragraph [0016], the acronym DNA should be spelled out.      
In paragraph [0021], the first usage of the abbreviation µM should be spelled out.      

In paragraph [0024], the acronym AC should be spelled out.      
In paragraph [0027], the acronym ITO should be spelled out.     
In paragraph [0027], the first usage of the abbreviation MHz should be spelled out.    
In paragraph [0030], the abbreviations MgCl2, KCl, the first usage of mM, and AG/AGCl should be spelled out.     
In paragraph [0031], the abbreviation kΩ should be spelled out.     
In paragraph [0033], the abbreviation 40 bp should be spelled out.     
In paragraph [0037], the acronyms dNTP, pUc187, M13M4, M13Rv, and rTaqDNA should be spelled out.     
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  the acronym EIS should be spelled out.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  the acronym dNTP should be spelled out.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  a closing period should be added to the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze (U.S. Patent Pub. 2015/0148257).
Regarding Claim 1, Schulze teaches a method for detecting a target substance existing in a solution, comprising measuring impedance of the solution by an EIS method (paragraphs [0028]-[0032]), wherein the solution comprises: at least the target substance, wherein the target substance is not fixed to an electrode (nucleic acid, paragraphs [0028]-[0032]), an impedance observation substance A (paragraph [0073], ferricyanide and ferrocyanide), and an impedance-varying substance B varying charge transfer characteristics of the impedance observation substance A (paragraph [0051], naphthalene), wherein the impedance observation substance A expresses a charge to a working electrode and does not interact with a substance other than the impedance-varying substance B (paragraphs [0071]-[0073]), and the impedance-varying substance B has a property of being incorporated into the target substance (paragraphs [0042]-[0051], the naphthalene is part of the PNA spacer).  
Regarding Claim 2, Schulze teaches everything that is claimed above with respect to Claim 1.  Schulze further teaches wherein a substance C having affinity with the impedance-varying substance B is disposed on the working electrode in the EIS 
Regarding Claim 3, Schulze teaches everything that is claimed above with respect to Claim 1.  Schulze further teaches wherein the target substance is a nucleic acid (nucleic acid, paragraphs [0028]-[0032]).  
Regarding Claim 5, Schulze teaches everything that is claimed above with respect to Claim 1.  Schulze further teaches wherein the impedance-varying substance B is a compound having a redox action (paragraph [0051], naphthalene).  
Regarding Claim 7, Schulze teaches everything that is claimed above with respect to Claim 1.  Schulze further teaches wherein the detection of the target substance detects reduction in an action of the impedance-varying substance B on the impedance observation substance A (paragraphs [0071]-[0073], EIS measurement is performed based on redox couple).  
Regarding Claim 9, Schulze teaches everything that is claimed above with respect to Claim 5.  Schulze further teaches wherein the compound having a redox action is selected from the group consisting of methylene blue, Nile blue, anthraquinone derivatives, naphthalene derivatives, metal ammine complexes and metal complexes containing bipyridine derivatives, phenanthroline derivatives, or dipyridophenazine derivatives as an organic ligand (paragraph [0051], naphthalene).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsing (U.S. Patent Pub. 2014/0045190).
Regarding Claim 1, Hsing teaches a method for detecting a target substance existing in a solution, wherein the solution comprises: at least the target substance, wherein the target substance is not fixed to an electrode (nucleic acid, paragraph [0015]), an impedance observation substance A (paragraph [0033], ferrocene), and an impedance-varying substance B varying charge transfer characteristics of the impedance observation substance A (paragraph [0033], methylene blue), wherein the impedance observation substance A expresses a charge to a working electrode and does not interact with a substance other than the impedance-varying substance B (paragraph [0033], amplified electrochemical signal), and the impedance-varying substance B has a property of being incorporated into the target substance (paragraphs [0035] and [0046]).  
Hsing does not specifically disclose the method comprising measuring impedance of the solution by an EIS method.  However, Hsing does teach measuring an electrochemical signal comprising a current (see paragraph [0037], electrochemical signal, and Fig. 2).  It would have been obvious to one skilled in the art at the time of the 
Regarding Claim 3, Hsing teaches everything that is claimed above with respect to Claim 1.  Hsing further teaches wherein the target substance is a nucleic acid (nucleic acid, paragraph [0015]).  
Regarding Claim 4, Hsing teaches everything that is claimed above with respect to Claim 1.  Hsing further teaches wherein the solution in which the target substance is detected comprises a dNTP (paragraph [0035]).  
Regarding Claim 5, Hsing teaches everything that is claimed above with respect to Claim 1.  Hsing further teaches wherein the impedance-varying substance B is a compound having a redox action (paragraph [0033], methylene blue).  
Regarding Claim 6, Hsing teaches everything that is claimed above with respect to Claim 1.  Hsing further teaches wherein the method further comprises amplifying the target substance (paragraph [0033], PCR).  
Regarding Claim 8, Hsing teaches everything that is claimed above with respect to Claim 6.  Hsing further teaches wherein amplifying the target substance and measuring impedance are performed in the same solution (paragraph [0033], PCR and electrochemical signal).
Regarding Claim 9, Hsing teaches everything that is claimed above with respect to Claim 5.  Hsing further teaches wherein the compound having a redox action is selected from the group consisting of methylene blue, Nile blue, anthraquinone derivatives, naphthalene derivatives, metal ammine complexes and metal complexes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863